          Case 3:21-cv-00080-MMD-CLB Document 29-1 Filed 05/12/21 Page 1 of 1



1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3
     BARTELL RANCH, LLC, et al.,                   Case No. 3:21-cv-80-MMD-CLB
4
                    Plaintiffs,                    ORDER GRANTING UNOPPOSED
5
            v.                                     MOTION FOR EXTENSION OF
6                                                  TIME TO ANSWER FIRST
     ESTER M. MCCULLOUGH, et al.,                  AMENDED COMPLAINT
7
                    Defendants
8
            and
9
     LITHIUM NEVADA CORP.
10
                    Defendant-Intervenor
11

12

13
            For good cause shown, Federal Defendants’ unopposed motion for a one-week
14
     extension of the deadline to respond to Plaintiffs’ First Amended Complaint (ECF No. 28)
15
     is GRANTED. Federal Defendants shall file their response to Plaintiffs’ First Amended
16
     Complaint  or or
     Complaint on  before  June
                      before June1,1,2021.
                                      2021.
17

18          Dated: May 12, 2021

19

20                                               UNITED STATES MAGISTRAGE JUDGE
21

22

23

24

25

26

27

28
